DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 04/27/22 have been fully considered but they are not persuasive.
On pages 7-8 regarding 103 rejections to claim 9, Applicant argues the amendments overcome the rejection of record. 
The Examiner respectfully refers to the rejection below regarding amended claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “user interface” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “user interface device” includes a mouse, a keyboard, tangible media, like CD, DVD or flash drive, direct input from other computer-driven systems like cloud-based services or other Internet enabled communication, as well as speech or text input. The “display device” includes a computer screen or print-out.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 9-10, 14-15  are objected to because of the following informalities:
Claim 9 is objected to for having improper antecedent basis for “the modifications”. 
Claim 10 is objected to for claiming the CPU is configured to pause/stop the surgical robot, but the claims haven’t specified that the surgical robot is actually doing anything, making it unclear how pausing/stopping is occurring. 
Claim 14 is objected to for spelling out “central processing units (CPUs)” when claim 9 has already established antecedence for this abbreviation.
Claim 15 is objected to for referring to “the user” with improper antecedent basis. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9- 10, 13-15, 17-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 appears to be missing essential subject matter, since it claims that the computer system “provide[s] a cut-file” but doesn’t indicate what/where the cut-file is provided to. Further, the claim indicates that the computer system is able to “display data” including images, but it appears there isn’t any structure which would enable this display. 
Further, the claim indicates that the robot is “for executing instructions according to said user-specified cut file” but it is unclear whether or not this has anything to do with the computer system’s functions listed previously (e.g. the providing of the cut-file, the display of data, the receiving of user input). It is believed that the referenced “instructions” are actually attempting to refer to this list of functions the computer system/CPU are performing, but these aren’t referred to by the claims as “instructions”, making their link uncertain. 
Claim 13 is indefinite for claiming the computer system comprises a tablet, when claim 9, from which this depends, has already identified that the computer system comprises a CPU. It is unclear whether or not the computer system’s tablet and CPU are actually the same structure, or whether or not these are different. For example, the specification (and claim 14) indicate that the computer system can actually include multiple CPUs, making either interpretation possible.  
Claim 14 is indefinite for claiming the computer system further comprises two or more CPUs, when claim 9 from which this depends, has already indicated the presence of one CPU. It is unclear accordingly, whether or not the first CPU from claim 9 is considered to be one of the two CPUs of this claim, or whether three CPUs would be required in order to meet the boundaries of the claim. The specification indicates that there can be more than two, or a plurality of CPUs, making either interpretation possible. 
Claims 18-20 likewise appear to be missing essential subject matter, since there doesn’t appear to be any structure which can give a 3d rendition of models, display models, or display simulations. 
Claim 21 is indefinite for referring to ‘the cutter” when it is unclear what this is referred to. The specification doesn’t elaborate on what the cutter is or what it might be a part of, and thus its place within the claim and system cannot be adequately determined. 
Remaining claims are indefinite for depending on an indefinite claim.
Clarification is required. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 9-10, 14-15, 17-19, 21-22, 24-26,  is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Glassman et al. (US 5086401 A), hereinafter known as Glassman.
Regarding claims 9 and 18 Glassman discloses a surgical system (Col 2 line 18) for preparing a bone to receive a prosthesis (this is stated as an “functional limitation” of the surgical system. The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Glassman discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. See for example, Col 1 lines 12-15), the system comprising:
a computer system comprising a CPU (Col 3 line 39 robot controller 24) configured to:
provide a cut-file with cutting parameters specifying at least one cut path configured to remove a volume of bone to receive at least a portion of the prosthesis (Col 8 line 20-25; Col 8 line 58-Col 9 line 6);
display data including image data of the bone (Column 5 lines 18-23; CSG inherently indicates display of image data; Col 7 line 3-8 display); 
receive user-specified input via a user-interface (Col 4 lines 7-9 hand-held pendant as an input terminal; Col 7 line 14-32 the pendant allows the user to specify input to the surgery) to modify said cut-file to create a user-specified cut file, wherein the user-specified input modifies the cut file to at least one of a depth of cut, a cut path, a length of cut, a diameter of cut path, a region of bone to be cut, a number of cut paths, or a shape of cut paths (Col 7 line 14-32: “discontinue cut” is understood to modify the cut path/length/diameter/shape of the cut path), and
provide at least one safety control that limits the modifications to said cut-file (Col 2 lines 29-41, Col 4 lines 39-43, Col 5 lines 30-39, Col 5 lines 62-68, etc. The redundant safety systems all ensure the cut is modified to stop, pause, discontinue, cancel, and/or otherwise modify the surgery) and 
a surgical robot (Col 2 lines 18-22) for executing instructions according to said user-specified cut file to remove material from the bone (This is claimed as a “functional limitation” of the robot (See explanation above). See also Col 8 line 20-25: the pre-surgery system 52 provides instructions which guide the removal of bone; Col 8 line 58-Col 9 line 6).
Regarding claim 10 Glassman discloses the system of claim 9 substantially as is claimed,
wherein Glassman further discloses the CPU is configured to pause or stop the surgical robot to permit the user to further modify the input to the user-specified cut-file (this is stated as an “intended use” of the CPU which the CPU is understood capable of doing. The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, Glassman discloses the CPU shutting down and stopping surgery if excess force is detected (Col 3 line 65 – Col 4 line 6). The surgeon may further modify the input (e.g. “continue” or “cancel” surgery) if desired with the pendant 26 (Col 7 lines 14-32)).
Regarding claim 14 Glassman discloses the system of claim 9 substantially as is claimed,
wherein Glassman further discloses the computer system comprises two or more CPUs (robot controller 24; force motion processor 53; display processor 50).
Regarding claim 15 Glassman discloses the system of claim 9 substantially as is claimed,
wherein Glassman further discloses the safety control comprises generating a bounding volume based on the model of the prosthesis and comparing that with a volume of bone to be removed, warning the user if the amount to be removed exceeds the volume to be removed (Col 5 lines 62-68 safety processor ensures the cutter doesn’t stray beyond the spatial envelope of the model).
Regarding claim 17 Glassman discloses the system of claim 9 substantially as is claimed,
wherein Glassman further discloses the CPU is configured to receive information from the surgical robot (this is stated as an “intended use” of the CPU (see explanation above). However also see Col 5 lines 7-11 the controller receives direct cutter tip position from the robot). 
Regarding claim 18 Glassman discloses the system of claim 9 substantially as is claimed,
wherein Glassman further discloses the model of the bone is provided as a 3-dimensional rendition (Col 8 lines 40-55, 65-68).
Regarding claim 19 Glassman discloses the system of claim 9 substantially as is claimed,
wherein Glassman further discloses the CPU is configured to display the model of the bone (this is stated as an “intended use” of the CPU (see explanation above). However also  see Col 8 lines 65-68).
Regarding claim 21 Glassman discloses the system of claim 9 substantially as is claimed,
wherein Glassman further discloses the bone is part of a hip or knee joint in need of replacement and the robot operates the cutter according to the user-specified cut-file in a procedure of a total hip or total knee replacement (the Examiner notes that the “bone” is not positively claimed as being a part of the system and thus it doesn’t appear to further limit the claim. As regards the robot operating a cutter, the Examiner refers to Glassman who references cutter 22 throughout. As regards the surgery possibly being performed, the Examiner notes that this doesn’t appear to further structurally limit the claimed system, and thus the system of Glassman is also understood to anticipate this limitation. See also Col 9 lines 21-25 which indicates a hip bone and hip replacement is contemplated by the system of Glassman).
Regarding claim 22 Glassman discloses the system of claim 9 substantially as is claimed,
wherein Glassman further discloses the safety control comprises limiting the user-specified input to a pre-populated library of options (Col 7 line 14-32: menu options include: manual guiding, withdrawal of tool, continue, discontinue, repeat, restart, pause, cancel).
Regarding claim 24 Glassman discloses the system of claim 9 substantially as is claimed,
wherein Glassman further discloses the safety control comprises limiting the modifications to a pre-determined limit (Col 7 lines 40-51 the modifications (e.g. “pause”, “discontinue”, “resume” made by the user occur as long as the cutter stays within the pre-specified positional envelope).
Regarding claim 25 Glassman discloses the system of claim 9 substantially as is claimed,
wherein Glassman further discloses the safety control is based on two-dimensional planes, linear dimensions, or volumes (Col 5 lines 62-68).
Regarding claim 26 Glassman discloses the system of claim 9 substantially as is claimed,
wherein Glassman further discloses the safety control corresponds to a bounding volume for the volume of bone (Col 5 lines 62-68).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glassman as is applied above in view of Ranawat et al. (US 20130046310 A1), hereinafter known as Ranawat.
Regarding claim 13 Glassman discloses the system of claim 9 substantially as is claimed,
but is silent with regards to the computer system comprising a tablet.
However, regarding claim 13 Ranawat teaches a computer assisted surgery system which includes a tablet which combines a user-interface and display in a single entity ([0054]). Glassman and Ranawat are involved in the same field of endeavor, namely computer assisted surgical systems. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Glassman by utilizing a tablet such as is taught by Ranawat as a well-known type of computing system which is an obvious substitute for the computer of Glassman.

Claim(s) 20 is/are rejected under pre-AIA  35 U.S.C. 102 as being anticipated by Glassman as is applied above, or in the alternative, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glassman as is applied above in view of Haider et al. (US 20080009697 A1), hereinafter known as Haider.
Regarding claim 20 Glassman discloses the system of claim 9 substantially as is claimed,
wherein Glassman further discloses the CPU is configured to display the simulation of the model of the bone with the bone to be removed, and the simulation of the model of the volume of bone to be removed with the model of the prosthesis (this is stated as an “intended use” of the CPU (see explanation above). However also see Col 8 lines 65-68: 3d implant, bone model. While is it understood to be possibly inherent that the volume of bone to be removed is likewise displayed (or at least capable of being displayed, the Examiner alternatively refers to Haider who teaches that within computer-assisted surgery, the volume of bone to be removed is commonly displayed along with the prosthesis model. See Haider [0074]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Glassman by displaying any/all necessary images related to the surgery, including a volume of bone to be removed, in order to allow the surgeon performing the surgery a variety of views they can switch between, thus providing a user-customized experience).

Claim(s) 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glassman as is applied above in view of Larkin et al. (US 9788909 B2) hereinafter known as Larkin.
Regarding claim 23 Glassman discloses the system of claim 22 substantially as is claimed,
wherein Glassman further discloses the pre-populated library of options is provided in a menu (Col 7 line 14-32) but is silent with regards to whether or not the menu is a drop-down menu.
However, regarding claim 23 Larkin teaches that drop-down menus are known in computer processing systems (Figure 12 item 308). Glassman and Larkin are involved in the same field of endeavor, namely computer programs. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Glassman so that the menu of choices for the user includes a drop-down menu such as is taught by Larkin since this is a well-understood and easily recognized and navigable type of computer menu system. The use of a known technique to a known system to yield predictable results constitutes a case of prima face obviousness. See MPEP 2143(I)(D).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        05/11/22